Order filed April 25, 2022




                                         In The

                      Fourteenth Court of Appeals
                                       ____________

                                 NO. 14-21-00553-CV
                                       ____________

          MICHAEL MARONEY AND ANN MARONEY, Appellant

                                           V.

                             MARICA KOCH, Appellee


                     On Appeal from the 149th District Court
                            Brazoria County, Texas
                        Trial Court Cause No. 92530-CV

                                       ORDER

       The clerk’s record was filed October 14, 2021. Our review has determined
that a relevant item has been omitted from the clerk's record. See Tex. R. App. P.
34.5(c). The record does not contain (1) The defendant’s strike list and (2) The
venire panel information forms.

       The Brazoria County District Clerk is directed to file a supplemental clerk’s
record on or before May 5, 2022, containing (1) The defendant’s strike list and (2)
The venire panel information forms.

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.

                                   PER CURIAM

Panel Consists of Justices Wise, Poissant, Wilson.